The opinion of the Court was delivered by
Poché, J.
On the 27th of August, 1866, F. P. Boutté, who owned one undivided third of a piece of property on the corner of Commercial Alley and St. Charles street, in this city, mortgaged the same to secure a note of $1200, which is now held by plaintiff, and on which he has sued out executory process against the mortgaged premises, now in the possession of the defendant.
Subsequently, Boutté acquired another third of the same property, and, in August, 1869, he mortgaged his two-thirds of that property in favor of C. P. Berens.
Boutté died in February, 1875, and S. P. DeBlane and H. Boutté were qualified as executors of his estate.
*755In March, 1879, under a foreclosure of the Berens mortgage, the two-thirds of the property were adjudicated to defendant, for $10,500 cash. In that case executory process had issued from the Fourth District Court, parish of Orleans, and, on appeal, the suit was decided in this Court, and is reported in 31 An., page 112.
Now, in March, 1880, the present suit was begun by plaintiff, who issued executory process on the mortgage of 1866, against the defendant, DeBouchel, actual possessor of the property mortgaged to secure the note held by plaintiff.
. His proceedings were enjoined by defendant, who relies upon the following defense:
1st. That the Sixth District Court had no jurisdiction in the premises, for the reason that the property having been seized and sold in the suit of Berens vs. Executors of Boutte in the Fourth District Court, and the proceeds of said sale being under the control of said Fourth District Court, plaintiff should have gone into that court and sought therein to reach said funds to which his mortgage, if he had any, had been transferred.
2d. That plaintiff’s claim was barred by the prescription of five years.
3d. That plaintiff could not proceed directly against the third possessor by executory process, but should have resorted to the hypothecary action.
First — Plaintiff, holding a mortgage, with the clause de non alienando, superior in rank to the Berens mortgage, under which defendant had become the adjudicates, had the undoubted right, under our jurisprudence, to proceed, in any competent court, to enforce his mortgage rights. His mortgagor, Boutte, could perform no act impairing his rights under the act of 1866, and the rights acquired by Berens under and by virtue of his mortgage of 1869, were secondary to his; plaintiff was not a party to the executory process instituted by Berens, and his rights could not be modified, restricted or in any way affected by any act or proceeding performed or instituted by Berens, and nothing could compel him to seek redress before the forum selected by Berens for the vindication of his rights.
It was, therefore, competent for him to proceed before any court vested with j urisdiction over matters similar to his claim, and the Sixth District Court having concurrent j urisdiction with the Fourth, was clearly vested with jurisdiction over the subject-matter. Defendant urges that the executors of the Boutte estate, having taken a rule to transfer to the Probate Court the proceeds of the sale realized under Berens’ execution, and the Fourth Court having refused the order of transfer, plaintiff is concluded by such ruling, which is res adjudícala as to him. We cannot perceive how such a ruling can affect the rights of the holder of *756the ranking mortgage, and much less how such a creditor can be affected by a judgment in a proceeding to which he was no party. He was not even compelled to litigate his rights in the Probate Court.
Second — On the plea of prescription, plaintiff’s note is prescribed upon its face, but he relies upon several acts interrupting said prescription.
1st. A renewal in writing endorsed on said note, and signed by Boutté, on the 27th of August, 1870, under which the note was renewed to the 27th of August, 1871, by virtue of which prescription was interrupted to the 27th of August, 1876.
2d. By a petition, filed by the executors on the 27th of March, 1875, for the sale of the succession property in order to pay debts, a list of which was annexed to said petition, which list contained and recognized plaintiff’s claim and mortgage.
Plaintiff also relies upon an account of administration, drawn and signed by the executors, under date of 23d of February, 1876, and on a similar account, under date of June 4th, 1879, in both of which plaintiff’s claim and his mortgage were specifically recognized. But, concluding that the two first grounds of interruption of prescription urged by him are sufficient to sanction his plea, we shall not discuss the two others, nor the numerous bills of exception taken to the admission and to the rejection of the testimony offered in support thereof.
From an inspection of the original note which was sent up with the record, by comparing the signature of Boutté on the face of the note, and from the original endorsement, and considering the testimony of witnesses who were familiar .with his signature, we are satisfied, beyond doubt, that F. P. Boutté did sign the endorsed renewal of the note dated August 27th, 1870, by which the maturity of the note was postponed to August 27th, 1871, and that the note was thereby kept alive until the 27th of August, 1876. The record further shows that, on the 27th of March, 1875, the executors presented to the Probate Court a petition for an order of sale of the succession property for the purpose of paying the debts of the succession, which were enumerated and described in.a list of debts of the succession, annexed to their petition, and that on said list the executors described and recognized the debt of plaintiff now sued on.
It appears that this list has since been mislaid, or lost, and could not be produced on the trial of this case. Whereupon plaintiff offered to prove the previous existence and the subsequent loss of the same by the testimony of a deputy clerk who had seen it in the record and filed with the petition; by the. testimony of the attorney who had drawn and presented it, and by that of the executors who had signed the same. Defendant objected to that testimony, on the ground that no other court but the Probate Court, where the list had been presented and filed, could *757inquire into the loss of the same. The objection is manifestly untenable and at variance with the well established rules of evidence, under which a party, after properly accounting for the loss of documents or other primary evidence, is allowed to introduce secondary evidence. The fact that a document is filed in and belongs to a court, cannot deprive another court from using the same document or a copy of the same in evidence; and it follows that any other court can investigate the loss of such document, as a step towards the introduction of testimony to prove its contents. Defendant further objected to the introduction of the document itself, or of the proof of its contents, because the administrator or executor had not recognized plaintiff’s debt in accordance with the provisions of Article 985 of the Code of Practice, requiring the written declaration to be made on the instrument evidencing the claim, and to submit the same to the judge. We do not understand these provisions to apply to acts of interruption of prescription, which are regulated by the general laws of prescription.-
In the case of Berens vs. Executors of Boutté, 31 An. 112, our immediate predecessors gave effect to this identical list of debts, as an absolute interruption of prescription. See, also, 29 An. 493.
Parol testimony was, therefore, properly admitted to show the existence and the subsequent loss of the list of debts presented by the executors on March 27th, 1875; and parol testimony was also properly admitted to show the contents of the missing document. And from that evidence we are fully satisfied that plaintiff’s claim with mortgage was therein fully set forth, and specifically recognized, thus operating a legal interruption of prescription, by virtue of which plaintiff’s claim was kept alive until the 27th of March, 1880. 16 An. 261; 23 An. 184, 228; 30 An. 858.
Now, plaintiff’s petition for executory process having been filed on the 6th of March, 1880, prescription had not yet acquired, and the plea must, therefore, be overruled.
The record further shows that plaintiff’s mortgage was duly inscribed in the mortgage office, and reinscribed within two years, on the 24th of August, 1876. Defendant oojected to the introduction of the Recorder’s certificate of reinscription on the ground, that the reinscription must be proven by a copy of the full entry. The Recorder’s certificate shows that the reinscription was made in the same manner as the first inscription. It was properly admitted, and it made full proof of the reinscription.
If defendant suspected that the certificate was incorrect or untrue, it was his right to have introduced evidence in rebuttal, or proven the incorrectness or untruth of the certificate.
Third — The third ground of defendant’s injunction is levelled at the right of plaintiff to proceed summarily against him, in thus resorting to the hypothecary action.
*758Plaintiff holds a mortgage with the pact de non alienando, and antecedent in date and, therefore, superior in rank, in so far as the original share of Boutte in the property is concerned, to the mortgage granted to Berens, in the foreclosure of which defendant became the adjudicates of two-thirds of the property, including the portion which was burdened by plaintiff’s ranking mortgage.
Under the plain and unambiguous provisions of our Code of Practice, Article 683, the purchaser acquired the property cum onere, and was entitled to retain in his hands the amount of the pre-existing and ranking mortgage.
The rights of plaintiff to claim his security on the property specially mortgaged in his favor cannot be jeopardized or affected by a sale under a mortgage or judgment of inferior rank. The defendant urges that he has paid, or at least secured, the full price of his adjudication, the proceeds of which are under the control of, and under discussion in, the Fourth District Court.
But, under the law, plaintiff, as ranking mortgagee, can ignore such adjudication and treat it as a nullity, for, under the Code of Practice, the purchaser was to have been informed of the pre-existing mortgage, and required to have provided for it, in default of which the sale was null and void, as being made in violation of a positive prohibitory law. In that case he could have proceeded directly against his mortgagor or his legal representatives, without warning or notice to the adjudicatee; or, he may elect, as he seems to have done in this case, to treat the adjudicatee as a third possessor who has assumed his mortgage, and quoad his claim, has assumed all the obligations, and taken the place of his original mortgagor, and to proceed against him via executiva.
This rule of law has been expounded and consecrated in an unbroken line of decisions of .this Court, and at this stage of our jurisprudence can no longer be considered as a subject of discussion. 3 An. 543; 12 An. 148; 14 An. 149; 19 An. 125; 27 An. 60.
The views which we have herein expressed, virtually dispose of the numerous bills of exception taken by both parties during the progress of the trial in the District Court, and, for the reasons which we have considered, we conclude that the judge a quo was correct in dissolving defendant’s injunction. But we notice that he condemns the principal and his surety on the injunction bond to pay damages in the sum of one hundred and fifty dollars; and we shall amend his judgment in that particular, reserving the right of plaintiff to sue for damages in a separate action on the bond.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from be amended in so far as it allows damages on the injunction bond; and that the rights of plaintiff to sue for damages on said bond in *759a separate action be reserved; and that said judgment be affirmed in all other respects, defendant to pay costs of the lower court, and plaintiff to pay the costs of appeal.
Chief Justice Bermudez, having been of counsel in this ease, recuses himself.